Scott, J., concurring: I agree with the conclusion of the majority, but in my view, how the provision of section 4941(e)(1)(A), which defines "taxable period” as ending on "the date of mailing a notice of deficiency with respect to the tax imposed by subsection (a)(1),” affects the validity of a notice mailed before the enactment of that provision, needs further discussion. In Adams v. Commissioner, 72 T.C. 81 (1979), on appeal (2d Cir., June 23,1981), we held that no second tier tax was imposed at the time of the mailing of the notice of deficiency. Under the provisions of section 4941(e)(1)(A), such a second tier tax is imposed at the time the notice of deficiency is mailed. The conclusion reached by the majority assumes that a notice mailed prior to the enactment of section 4941(e)(1) is a valid notice as to the second tier tax. In my view, this assumption is correct. It was the intent of section 4941(e) to confer jurisdiction on this Court to redetermine the second tier tax when the second tier tax is asserted in the notice of deficiency. The provision as to retroactive application of the amendment discussed by the majority, in my view, was intended to cure any defect that might have existed in a notice mailed prior to the amendment. Once it is concluded that the deficiency notice issued in this case confers jurisdiction on this Court to redetermine the second tier tax, I agree with the majority that we should consider whether a motion for summary judgment should be granted. For the reasons set forth by the majority, as well as the fact pointed out by Chief Judge Tannenwald in his concurring opinion, that a taxpayer has a right to correct the prohibited act even after this Court has entered a decision in his case (secs. 4961(a) and (b) and 4962(e)), I agree that summary judgment should not be granted to petitioner.